DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-8) in the reply filed on 1/30/2022 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/30/2022.

Claim Objections
Claims 1, 5 and 8 are objected to because of the following informalities:  
In line 4 of claim 1 applicant recites “…the outer surface of said the elastic”.  Either “said” or “the” should be used, but not both. 
Claim 5, lines 1-2 applicant recites “said twill weave textile layer being made of in a material…”.  Either word works but not both together.  
Claim 8 recites “herein said joint provided …”.  It appears applicant meant “wherein said joint provided…”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the uncovered surface area of said one elastic inner layer" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
In addition to the lack of antecedent basis, it is not clear what claimed structure is intended to be the “uncovered surface area”.  The claim suggests the placement of the elastic textile reinforcement layer creates covered and uncovered portions of the surface area of the inner elastic layer, but it is not clear what applicant intends with this portion of the claim. Clarification of the claim is required.
Claim 1 also recites the limitation “with stretch yarns longitudinally distributed among”.  It is not clear what applicant intends to claim with this limitation.  Are the yarns stretched before placement on the inner layer?  Are the yarns capable of stretching along with the extension of the hose after the yarns have been secured between the inner and outer layers?  Is the entire textile textile reinforcement layer stretchable with the rest of the hose during elongation under use conditions? 
Claims 2-8 depend from claim 1 and are indefinite for the same reasons.

Claim 2, line 2 recites the limitation “while said stretch yarns being parallelly woven in between”. It is not clear what the stretch yarns are “between”. Clarification is required.  

under working pressure of at maximum 7 times with respect to its original length 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over United States Patent Application Publication No. 2016/0245430 A1 to Mezzalira et al. (Mezzalira).
It should be noted that the 112(b) rejection above makes the interpretation of the claims difficult as it is not clear what applicant intends by the limitation “with stretch yarns longitudinally distributed among”.  For purposes of compact prosecution, the limitation will be interpreted as if the yarns of the elastic textile reinforcement layer are located spaced apart from each other (i.e. spaced longitudinally).

With regard to claim 1, Mezzalira discloses an extensible flexible hose (1, fig. 4, paragraph 0062 – with respect to the embodiment encompassing a woven reinforcement layer as described in paragraph 0107, where the same number are used to describe the same structure in different embodiments), comprising: 
one elastic inner layer (10, fig. 4, paragraph 0063), one elastic textile reinforcement layer (30, fig. 4, paragraph 0065), one elastic outer layer (20, fig. 4, paragraph 0063); 
the elastic textile reinforcement layer placed on the outer surface of said the elastic inner layer (shown in fig. 4, described in paragraph 0065), the elastic outer layer disposed on said elastic textile reinforcement layer (shown in fig. 4); 
(paragraph 0078), said one elastic outer layer and the uncovered surface area of said one elastic inner layer are reciprocally joined to form a unitary tubular member (50, fig. 4, paragraph 0080); 
wherein said elastic textile reinforcement layer comprising a twill weave textile layer (paragraph 0107 – describing a woven textile reinforcement layer), with stretch yarns longitudinally distributed among (as shown in fig. 8, the yarns of the weave are longitudinally distributed).
It is not clear that the weave depicted in figs. 8 or 9 is a “twill” weave, but it would have been obvious to one having ordinary skill in the art to use a twill weave pattern to create the woven textile reinforcement layer described in paragraph 0107 since a twill weave is one of the three foundational weave patterns (plain and satin being the others) and it would have been obvious to try all three for suitability.

With regard to claim 2, Mezzalira discloses the hose according to claim 1 as set forth above, and further discloses wherein said twill weave textile layer is prepared by twilled weaving, while said stretch yarns being parallelly woven in between (shown in fig. 8, the weave discloses yarns oriented in an axial direction and a circumferential direction where adjacent yarns are parallelly woven.  All yarns have the ability to stretch); 
wherein said elastic textile reinforcement layer has an axial elasticity and a radial constraint force, that allows said elastic textile reinforcement layer automatically elongating and restricts said elastic textile reinforcement layer from automatically enlarging under working pressure (a comparison of the hose of fig. 4 at rest and fig. 5 under pressure demonstrates both an axial elasticity and a radial constraint force).

(this statement of the field of intended use does not further limit the claimed structure beyond a requirement that the prior art hose can perform the claimed function.  Mezzalira, Table 1, shows an extended length of 2.5 times the original length under 6 bars.  Use of the limitation “of at maximum” is interpreted to cover a range of no expansion up to 7 times the original length.  The Mezzalira expansion is within the claimed range).

With regard to claims 4, 5 and 6, Mezzalira discloses the hose according to claim 1 as set forth above, but does not disclose wherein the number of said stretch yarns among said elastic textile reinforcement layer ranges from 8 to 96, the diameter of said stretch yarn ranges from 0.25mm to 2mm (claim 4) and wherein said twill weave textile layer being made of in a material selected among the group consisting of polyester (paragraph 0075), polypropylene, nylon and acrylic fibres; (W)herein the yarn counts of said material using in said twill weave textile layer ranges from 10D to 5000D (not disclosed) (claim 5), and wherein said elastic inner layer is made of thermoplastic elastomer material or rubber material, and the inner diameter of said elastic inner layer ranges from 3mm to 95mm, and the external diameter of said elastic inner layer ranges from 3.2mm to 100mm, and the thickness of said elastic inner layer ranges from 0.2mm to 10mm; wherein said elastic outer layer is made of thermoplastic elastomer material or rubber material, and the thickness of said elastic outer layer ranges from 0.2mm to 10mm (claim 6).
Applicant does not indicate any criticality in the claimed range from 8 to 95, disclosing 96 yarns is preferable (applicant’s specification, paragraph 0117).  The same is true of the claimed range .25 to 2 mm, disclosing 1.5 mm is preferred (applicant’s specification, paragraph 0117).  The same applies to the claimed range of yarn counts from 10 to 5000 D, disclosing 5000D is preferred (paragraph 0118). The Gardner v. TEC Syst., Inc., 725 f2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984).  In the instant case, the device of Mezzalira functions the same as the claimed device by extending in an axial direction when pressurized. 

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2016/0245430 A1 to Mezzalira et al. (Mezzalira) in view of United States Patent Application Publication No. 2013/0213514 A1 to Berardi (Berardi).

With regard to claim 7, Mezzalira discloses the hose according to claim 1 as set forth above, and further discloses wherein two ends of said unitary tubular member are respectively provided with a joint (60 and 61, fig. 1), said joint comprising: a convex connector, a pawl type snap joint, a locking piece; wherein said convex connector inserted into the end of said unitary tubular member, said pawl type snap joint connected to the exterior of said unitary tubular member, said locking piece fastened on the exterior of said pawl type snap joint; wherein said convex connector being a hollow structural connector, comprising: a body part, a convex part, a spacing part, a screw thread part; said body part connected with said convex part, the end of said convex part connected with said spacing part, said (the specifics of the connectors is not provided by Mezzalira).
Berardi discloses a longitudinally extendable hose (Berardi, abstract, title), the same field of endeavor as Mezzalira. 
Berardi discloses a joint (16, fig. 10) having a connector (28, fig. 10), a pawl type snap joint (43, fig. 10), and a locking piece (51, fig. 10).  The joint of Berardi is a functional equivalent of the claimed joint.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the end fitting of Berardi to the hose of Mezzalira in order to provide the ability to connect to a faucet and a nozzle for selective application of water as desired.

With regard to claim 8, Mezzalira in view of Berardi discloses the hose according to claim 7 as set forth above, and further discloses herein said joint provided with one of the following connector structures at an end away from the said unitary tubular member: a quick-connect connection structure, an internally threaded joint structure or an externally threaded joint structure (both externally and internally threaded structures are disclosed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in PTO 892 not made of record above disclose similar but distinct hoses.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753